Citation Nr: 1637532	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-50 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left thumb amputation and reimplantation.

2.  Entitlement to a rating in excess of 10 percent for a left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1988 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Board remanded this case for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to higher ratings for his left thumb and left knee.  For the following reasons, the Board finds that a remand is warranted so that the Veteran may undergo up-to-date examinations.

In March 2016, the Veteran submitted a note in which he contested the accuracy of his latest C&P examinations in January 2016.  He explained that the examiner did not fully assess the extent of his injuries by focusing only on range of motion tests of the affected joint and not assessing joint pain or nerve damage.  The examiner, moreover, failed to fully assess the Veteran's joint point on both active and passive motion, in weightbearing and nonweight-bearing motions. Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination of his left knee to assess the severity of his current condition.  In doing so, the examiner is asked to test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. Schedule the Veteran for an examination of his left thumb to assess the severity of his current condition.  In doing so, the examiner is asked to test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




